Analysis Cell with Wall Surfaces Having Different Acoustic Impedances and Analysis Unit Including the Analysis Cell


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 05/18/2022 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
	Applicant argues the amended title is descriptive and the objection to the title should be withdrawn. The examiner agrees and withdraws the objection.
	Applicant argues the rejection of certain claims under 35 USC § 112(b) are moot in light of the amendments. The examiner is persuaded and withdraws the 35 USC § 112(b) rejection.
Applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Reasons for Allowance below.

Allowable Subject Matter
Claims 1, 2, and 4 - 11 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, although Folkenberg and HorII teach a cuvette detachable and replaceable with respect to an analyzer, the cuvette for holding a liquid sample with top and bottom surfaces made wholly from a transparent material and sidewall surfaces configured to couple ultrasound into a sample channel, where the sidewall surfaces form a surface pair that face each other and one of the sidewall surfaces is made of a material with a different impedance than the other of the sidewall surfaces; they do not teach applicant’s analysis cell with a sidewall surface having a thickness equal to a multiple of ½ the wavelength coupled ultrasonic waves. Furthermore, no other prior art can be found to motivate or teach applicant’s analysis cell including a thickness of the first wall surface is an integral multiple of 1/2 of a wavelength of the ultrasonic wave, in combination with the remaining limitations of the claims.
The dependent claims are allowable for at least the same reasons as above.

Regarding independent claim 8, although Folkenberg and HorII teach a cuvette detachable and replaceable with respect to a housing with an ultrasound source, the cuvette for holding a liquid sample with top and bottom surfaces made wholly from a transparent material and sidewall surfaces configured to couple ultrasound into a sample channel, where the sidewall surfaces form a surface pair that face each other and one of the sidewall surfaces is made of a material with a different impedance than the other of the sidewall surfaces; they do not teach applicant’s analysis cell with a sidewall surface having a thickness equal to a multiple of ½ the wavelength coupled ultrasonic waves. Furthermore, no other prior art can be found to motivate or teach applicant’s analysis cell including a thickness of the first wall surface is an integral multiple of 1/2 of a wavelength of the ultrasonic wave, in combination with the remaining limitations of the claims.
The dependent claims are allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856